The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5 and 11 are objected to because of the following informalities: In claim 5, line 1, “the first and second end” should be --the first and second ends-- to be accurate. See also claim 11, line 14. Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 4-6 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In claim 4, the slits further defined in claim 4 are not the slits set forth in claim 1, lines 6-7, which are not precluded by the claim language, which is not supported by the disclosure.
In claim 13, line 3, reference to “the slits” encompasses the slits first defined in claim 11, line 9, which is not supported by the disclosure. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 12, “the loop extends through a portion of the bundle” lacks sufficient antecedent structure of the packaging system, as line 10 recites “the article is adapted to be folded in a bundle”, which does not provide antecedent basis for the loop extending through the bundle as subsequently defined. Furthermore, the phrase “folded in a bundle” is indefinite whether the bundle is formed by the article or a separate structure than the article. 
In claim 4, the recitations “each slit” in lines 1 and 2 each appear to refer to the slits in claim 3, but claim 4 lacks antecedent basis as claim 4 depends from claim 2. The slits further defined in claim 4 are not the slits set forth in claim 1, lines 6-7. Furthermore, reference to “each slit” would encompass the slits first defined in claim 1, lines 6-7 and claim 3 if dependency, is changed to claim 3, which would be inaccurate. 
In claim 11, lines 2-3, “the strap having first and second ends that connectable to one another” does not make sense. 
In claim 13, line 4, “engaging the slits” lacks antecedent basis, as it is unclear that “”each of the first and second ends of the strap includes a slit” defines plural slits. Furthermore, reference to “the slits” encompasses the slits first defined in claim 11, line 9, which the description in claim 13 does not support. 

Claims 1-17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.

8.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG